DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s RCE submission filed on 03/17/2021 together with Remarks directed to Claims 28, and 35 filed on the same aforementioned date.   Claims 28-47 are pending in the application. As such, Claims 28-47 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
3.         The response filed 03/17/2021 has been correspondingly accepted and considered in this Office Action.  Claims 28-47 have been examined.  

Response to Arguments 
4.         In response to Applicant’s filed RCE together with Remarks directed to Claims 28-47  on 03/17/2021, the previous Final Rejection mailed 12/24/2020 is respectfully reconsidered, and hereinafter addressed as follows. In view of Applicant’s arguments directed to Claims 28-47, Examiner finds Applicant’s arguments reasonably persuasive.


Allowable Subject Matter
5.       Claims 28-47 are found allowable over the prior art of record.
6.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 28-47 are found allowable over the prior art teachings as cited in Kim et al., (U.S. Patent Application: 2013/0332168) in view of Garner et al., (U.S. Patent Application: 2007/0150275) for at least the rationale Applicant’s arguments found reasonably persuasive in response to the Remarks filed 03/17/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Please, see PTO-892 for additional applicable references and details.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656